           Case 1:21-cv-02406-CM Document 4 Filed 03/19/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DAVIS IGLESIAS,

                             Plaintiff,
                                                                    21-CV-2406 (CM)
                     -against-
                                                           ORDER DIRECTING PRISONER
CYRUS VANCE, DISTRICT ATTORNEY;                                AUTHORIZATION
TIFFANY WANG, PUBLIC DEFENDER,

                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, currently detained in SCI Camp Hill in Camp Hill, Pennsylvania, brings this

action pro se. To proceed with a civil action in this Court, a prisoner must either pay $402.00 in

fees – a $350.00 filing fee plus a $52.00 administrative fee – or, to request permission to proceed

without prepayment of fees, submit a signed IFP application and a prisoner authorization. See 28

U.S.C. §§ 1914, 1915.

       If the Court grants a prisoner’s IFP application, the Prison Litigation Reform Act requires

the Court to collect the $350.00 filing fee in installments deducted from the prisoner’s account.

See 28 U.S.C. § 1915(b)(1). A prisoner seeking to proceed in this Court without prepayment of

fees must therefore also authorize the Court to withdraw these payments from his account by

filing a “prisoner authorization,” which directs the facility where the prisoner is incarcerated to

deduct the $350.00 filing fee 1 from the prisoner’s account in installments and to send to this

Court certified copies of the prisoner’s account statements for the past six months. See 28 U.S.C.

§ 1915(a)(2), (b).




       1
         The $52.00 administrative fee for filing a civil action does not apply to persons granted
IFP status under 28 U.S.C. § 1915.
              Case 1:21-cv-02406-CM Document 4 Filed 03/19/21 Page 2 of 2




         Plaintiff submitted an IFP application and a prisoner authorization, but the prisoner

authorization directs the funds deducted from his prison account to be disbursed to the United

States District Court for the Middle District of Pennsylvania. Within thirty days of the date of

this order, Plaintiff must either pay the $402.00 in fees or complete and submit the attached

prisoner authorization. If Plaintiff submits the prisoner authorization, it should be labeled with

docket number 21-CV-2406 (CM). 2

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. No summons shall issue at this time. If Plaintiff complies with this order, the case

shall be processed in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to

comply with this order within the time allowed, the action will be dismissed.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant

demonstrates good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

Dated:       March 19, 2021
             New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




         2
          Plaintiff is cautioned that if a prisoner files an action that is dismissed as frivolous or
for failing to state a claim, the dismissal is a “strike” under 28 U.S.C. § 1915(g). A prisoner who
receives three “strikes” cannot file actions in forma pauperis as a prisoner, unless he is under
imminent danger of serious physical injury, and must pay the filing fee at the time of filing any
new action.

                                                  2
